ORDER

The Disciplinary Review Board having filed with the Court its decision in DRB 13-330, recommending the disbarment of PETER E. MANOLAKIS of CAPE CANAVERAL, FLORIDA, who was admitted to the bar of this State in 1987, and who has been suspended from the practice of law since January 13, 2009, by Orders of the Court filed January 13, 2009, and December 5, 2012, for violating RPC 1.15(a) (knowing misappropriation of client and escrow funds) and the principles of In re Wilson, 81 N.J. 451, 409 *522A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And PETER E. MANOLAKIS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that PETER E. MANOLAKIS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that PETER E. MANOLAKIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that PETER E. MANOLAKIS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PETER E. MANO-LAKIS pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed January 13, 2009, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.